      Case 3:18-cv-00544-MMD-CLB Document 52 Filed 05/18/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA


BRIAN KAMEDULA,            )                 3:18-CV-0544-MMD-CLB
                           )
           Plaintiff,      )                 MINUTES OF THE COURT
                           )
     vs.                   )                 May 18, 2020
                           )
IAN CARR, et al.,          )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:              LISA MANN           REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Plaintiff’s request to enter default as to Pamela Feil (ECF No. 49) is DENIED.
Pamela Feil was served with the summons and complaint on May 1, 2020 (ECF No. 47).
Ms. Feil filed a joinder to the answer on May 14, 2020 (ECF No. 50),

      IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK

                                      By:             /s/
                                             Deputy Clerk
